UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7584


NEIL WILLIAMS,

                 Petitioner - Appellant,

          v.

DAVID BALLARD,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:13-cv-00054-JPB-DJJ)


Submitted:   December 17, 2013             Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neil Jason Williams, Appellant Pro Se. Christopher S. Dodrill,
OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Neil    Williams      seeks    to    appeal       the    district   court’s

order accepting the recommendation of the magistrate judge and

denying    relief   on     his    28    U.S.C.    §   2254      (2006)    petition    as

successive but unauthorized.              The order is not appealable unless

a   circuit     justice          or     judge     issues        a    certificate      of

appealability.      28 U.S.C. § 2253(c)(1)(A) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this        standard       by      demonstrating      that

reasonable    jurists       would       find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief     on    procedural          grounds,       the     prisoner      must

demonstrate    both      that     the    dispositive         procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We deny Williams’ motion for counsel.                        We dispense with oral

argument because the facts and legal contentions are adequately

                                           2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3